Appeal by the defendant from a judgment of the Supreme Court, Queens County (Erlbaum, J.), rendered October 25, 2000, convicting him of robbery in the second degree, robbery in the third degree, and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence. By decision and order of this Court dated February 18, 2003 (People v Berry, 302 AD2d 536 [2003]), the appeal was held in abeyance and the matter was remitted to the Supreme Court, Queens County, to hear and report on the prosecutor’s exercise of a peremptory challenge against a male black venireperson. The Supreme Court, Queens County, has conducted a hearing and filed its report.
Ordered that the judgment is affirmed.
The record supports the Supreme Court’s conclusion that the defendant failed to sustain his burden of demonstrating that the prosecution’s exercise of a peremptory challenge was the product of purposeful discrimination (see People v Arias, 267 AD2d 244 [1999]; People v Guzman, 267 AD2d 471 [1999]; People v Queen, 258 AD2d 480 [1999]). Ritter, J.P., Luciano, Cozier and Rivera, JJ., concur.